EXHIBIT 10.5.4
AMENDMENT TO EMPLOYMENT AGREEMENT
     THIS AMENDMENT TO EMPLOYMENT AGREEMENT, effective as of January 23, 2009
(the “Effective Date”), between ASHFORD HOSPITALITY TRUST, INC., a corporation
organized under the laws of the State of Maryland and having its principal place
of business at Dallas, Texas (hereinafter, the “REIT”), ASHFORD HOSPITALITY
LIMITED PARTNERSHIP, a limited partnership organized under the laws of the State
of Delaware and having its principal place of business at Dallas, Texas (the
Operating Partnership”), and DOUGLAS KESSLER, an individual residing in Dallas,
Texas (the “Executive”):
RECITALS:

  A.   The REIT and the Operating Partnership (collectively, the “Company”) and
the Executive are parties to a certain Employment Agreement (as amended, the
“Agreement”), dated as of March 21, 2008, effective as of January 1, 2008; and  
  B.   The Compensation Committee, with the approval granted by the Board of
Directors of the Company on January 23, 2009, desire to modify the Employment
Agreement as specifically set forth herein;     C.   The Executive has agreed to
accept this Amendment pursuant to the terms and conditions set forth herein; and
    D.   All terms with their initial letter capitalized as set forth in the
Employment Agreement shall have the same meaning herein as given such terms in
the Employment Agreement

     NOW, THEREFORE, the Company and the Executive, in consideration of the
respective covenants set forth in the Employment Agreement, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, agree that the Employment Agreement is modified as set forth
below:
     1. POSITION. Section 1(a) of the Employment Agreement is hereby modified by
providing that the Executive shall be employed by the Company as President.
Except for this modification to the Executive’s position and title, no other
modification is made to Section 1(a) of the Employment Agreement.
     2. RESPONSIBILITIES. Section 1(b) of the Employment Agreement is hereby
modified by deleting the reference to “Chief Operating Officer and Head of
Acquisitions” and inserting in lieu thereof the reference of “President.”

-1-



--------------------------------------------------------------------------------



 



     3. OTHER REFERENCES. All additional references in the Employment Agreement
referring to Executive’s title or position of “Chief Operating Officer and Head
of Acquisitions” are hereby modified to “President.”

-2-



--------------------------------------------------------------------------------



 



     4. LIMITED MODIFICATION. Except as expressly modified above, the terms and
conditions of the Employment Agreement shall remain in full force and effect,
and the Company and the Executive ratify and confirm to each other the
enforceability thereof.
     5. MISCELLANEOUS.
     5.1 Severability. If any provision of this Amendment is or becomes invalid,
illegal or unenforceable in any respect under any law, the validity, legality
and enforceability of the remaining provisions hereof shall not in any way be
affected or impaired.
     5.2 Counterparts. This Amendment may be executed in multiple counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. In making proof of this Amendment, it
shall not be necessary to produce or account for more than one such counterpart.
     5.3 Entire Agreement. This Amendment (together with the Employment
Agreement, as modified herein) contains the entire understanding of the parties,
supersedes all prior agreements and understandings, whether written or oral,
relating to the subject matter hereof and may not be amended except by a written
instrument hereafter signed by the Executive and a duly authorized
representative of the Board.
     5.4 Governing Law. This Amendment and the performance hereof shall be
construed and governed in accordance with the laws of the State of Texas,
without giving effect to principles of conflicts of law. Jurisdiction and venue
shall be solely in the federal or state courts of Dallas County, Texas. This
provision shall not be read as a waiver of any right to removal to federal court
in Dallas County, Texas.
     5.5 Construction. The language used in this Amendment will be deemed to be
the language chosen by the parties to express their mutual intent, and no rule
of strict construction will be applied against any party. The headings of
sections of this Amendment are for convenience of reference only and shall not
affect its meaning or construction.
     5.6 Consultation with Counsel. The Executive acknowledges that he has had a
full and complete opportunity to consult with counsel or other advisers of his
own choosing concerning the terms, enforceability and implications of this
Amendment, and that the Company has not made any representations or warranties
to the Executive concerning the terms, enforceability and implications of this
Amendment other than as are reflected in this Amendment.

-3-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, and intending to be legally bound hereby, the parties
hereto have caused this Agreement to be duly executed under seal as of the date
first above written.

            REIT:


ASHFORD HOSPITALITY TRUST, INC.
      By:           Name:           Title:             Dated:  
                                                OPERATING PARTNERSHIP:


ASHFORD HOSPITALITY LIMITED PARTNERSHIP
      By:   Ashford OP General Partner, LLC                       By:          
Name:           Title:             Dated:  
                                                EXECUTIVE:



 
Name: DOUGLAS KESSLER

Dated:                                        
                       

-4-